Citation Nr: 0831449	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable disability rating 
for service-connected residuals of the removal of a growth or 
tumor from the left ear.

4.  Entitlement to an initial compensable disability rating 
for service-connected chronic left greater trochanteric 
bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to October 
1991 and from June 2001 to September 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from March 1995 and September 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky and a December 2005 rating decision 
of the VA RO in Wichita, Kansas.  Thereafter, the veteran's 
claims files were transferred to the RO in St. Louis, 
Missouri.  In August 1999 and August 2003 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In January 1999, the veteran testified at a travel board 
hearing before a Veterans Law Judge at the RO in St. Louis, 
Missouri.  In April 2008, he testified at a video conference 
hearing at the St. Louis RO before the undersigned Veterans 
Law Judge.  Transcripts of these hearings have been 
associated with his claims folders.

The issues of entitlement to an increased disability rating 
for lumbosacral strain and an initial compensable disability 
rating for residuals of the removal of a growth or tumor from 
the left ear are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Neither the former criteria for evaluating PTSD, in 
effect when the veteran filed his claim for an increased 
disability rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  The veteran's PTSD is manifested by subjective complaints 
including nightmares with sleep disturbance, flashbacks, 
depression with vague suicidal ideation, anxiety, 
irritability, anger outbursts and avoidant behavior as well 
as objective evidence of depression, anxiety, and impaired 
judgment that are no more than definite in severity and 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, chronic sleep 
impairment.

4.  The veteran's chronic left greater trochanteric bursitis 
is manifested primarily by complaints of pain, exacerbated by 
prolonged walking and standing, with objective evidence of 
flexion limited to 120 degrees, abduction limited to 45 
degrees, external rotation limited to 50 degrees and internal 
rotation limited to 35 degrees with evidence of discomfort at 
the extreme of abduction.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 30 percent disability rating, and no more, 
are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2007); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


2.  The criteria for an initial compensable disability rating 
for chronic left greater trochanteric bursitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5019, 5250, 5251, 5252, 5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the veteran's claims of entitlement to an 
increased initial disability ratings, the Board observes that 
the RO issued VCAA notices to the veteran in July 2004, 
January 2005, April 2005, August 2005, and March 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The March 2006 letter informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection 
and increased disability ratings.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although VCAA was 
enacted after the March 1995 and September 1995 rating 
decisions from which the instant appeal in part arises, the 
VCAA notice letters and subsequent readjudication of the 
claims have cured any defect with regard to the time of 
notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claims is harmless error in this case.

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record, as is the veteran's vocational rehabilitation 
file, and these were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded personal hearings at the RO and transcripts of his 
and his father's testimony at these hearings are of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In this case, the veteran has appealed both initial 
disability ratings (left ear and left hip disabilities) and a 
disability rating where service connection had already been 
established (PTSD).

PTSD

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by the current disability rating.  
His service-connected PTSD is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the regulations, a 10 percent 
rating was assigned where emotional tension or other evidence 
of anxiety was productive of mild social and industrial 
impairment.  A 30 percent rating was assigned when there is 
definite social and industrial inadaptability.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective and favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to also result in considerable industrial 
impairment.  The next higher rating of 70 percent was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The maximum rating of 100 
percent was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when the veteran is unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411.

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" should be construed 
as "distinct, unambiguous and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (1993).  The Board is bound by this 
interpretation of the term "definite."  The undersigned notes 
that this explains the reference to the criteria for the 30 
percent evaluation being "definite" or "moderately large" in 
degree.

The revised rating criteria assigns a 10 percent disability 
rating when there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is assigned for PTSD when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversational normal), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is granted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Initially, the Board notes that service connection has not 
been established for the veteran's diagnosed recurrent major 
depression.  When it is not possible to separate the effects 
of the service-connected disability from a nonservice-
connected disability, such signs and symptoms shall be 
attributed to the service-connected disability.  See 38 
C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 
(1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  However, several VA 
examiners appear to have diagnosed only PTSD and therefore 
provided Global Assessment of Functioning (GAF) scores for 
only the PTSD diagnosis.  Accordingly, the Board will 
consider the psychiatric symptoms as depicted by the evidence 
as a whole in rating the service-connected PTSD unless 
clearly attributed to his nonservice-connected depression.

After considering the totality of the record, the Board finds 
the evidence to support a 30 percent disability rating and no 
higher for the veteran's PTSD.  Throughout the course of his 
appeal, the veteran's PTSD has been manifested by sleep 
disturbance, nightmares, intrusive memories, depression, 
hypervigilence, anxiety, irritability, paranoia, avoidant 
behavior, and social isolation.  He reported feeling 
depressed and admitted to vague suicidal thoughts, but denied 
any intent to do so.  Although he has lived with his parents 
for much of the appeal period and lived in an apartment with 
a friend at the time of his April 2006 VA psychiatric 
examination, he reports social isolation with his family of 
origin and others.  While there is no evidence to show panic 
attacks or memory loss, some if not all of the criteria for 
the assignment of a 30 percent evaluation have been met.  In 
this regard, the Board notes that VA psychiatric examination 
reports and VA treatment records have repeatedly, and 
overwhelming assessed his PTSD symptoms as either mild or 
moderate.  As such, and affording the veteran the benefit of 
the doubt, the Board finds that the assignment of a 30 
percent evaluation is warranted.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his May 1994, December 1995, December 
1997 and April 2006 VA examination reports, as well as VA 
assessment and treatment records, dating from September 1993, 
ranged predominantly from 55 to 75 (with one exception, a 
February 1995 discharge summary indicating the veteran had a 
GAF of 50 on admission for treatment of diagnosed recurrent 
major depression and PTSD versus post-traumatic stress 
syndrome).  These scores further support the assignment of a 
30 percent evaluation.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, GAF scores ranging between 61 and 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging between 51 and 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
meant to indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) 
(cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although the aforementioned February 1995 VA discharge 
summary assessed the veteran with a GAF score of 50 at 
admission, indicating serious symptoms, the majority of his 
GAF scores for this period range from the 55 to 60 denoting 
moderate symptoms or impairment in social, occupational or 
school functioning.  Moreover, the 1995 discharge summary was 
based on an assessment of the veteran's nonservice-connected 
major depression, as well as his PTSD symptoms.  Again, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the assignment of a 30 percent evaluation is 
warranted.

The Board finds that neither version of the rating criteria 
results in a more favorable disability rating for PTSD.  
Concerning the amended rating criteria, there is no evidence 
of flattened affect, speech or thought disorder, memory 
impairment, frequent panic attacks, or impaired abstract 
thinking.  The veteran's PTSD symptoms are not shown to 
reduce reliability or productivity.  38 C.F.R. § 4.130, Code 
9411 (2000).  Similarly, when evaluating the evidence under 
the previous version of the regulations, the Board does not 
find considerable impairment of industrial adaptability due 
to psychoneurotic symptoms or social impairment.  The Board 
notes that the veteran in fact reports positive social 
relationships during this time, i.e., sharing an apartment 
with a friend, attending church and dancing with friends 
during the weekends.  Further, the evidence of records shows 
that the veteran maintained either full-time or part-time 
employment during most of the appellate period.  Therefore, 
the disability picture does not more nearly approximate the 
criteria for a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. §§ 4.7, 4.129, 4.132, Diagnostic Code 9411.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Chronic Left Greater Trochanteric Bursitis

The veteran's chronic left greater trochanteric bursitis is 
currently evaluated as noncompensably disabling, under 38 
C.F.R. § 4.71a, Diagnostic Code (Code) 5019.  Diagnostic Code 
5019 provides that bursitis will be rated on limitation of 
motion of the affected part as degenerative arthritis.  
Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected. 

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

Under Code 5251, extension of the thigh limited to 5 degrees 
is awarded a 10 percent rating; a 10 percent rating is the 
highest rating available under Code 5251.  Under Code 5252, 
flexion of the thigh limited to 45 degrees is assigned a 10 
percent rating; flexion limited to 30 degrees is assigned a 
20 percent rating; higher ratings are assigned for additional 
limitation in flexion.  Impairment of the thigh, under Code 
5253, is assigned a 10 percent rating for limitation of 
rotation of thigh, where a veteran cannot toe-out more than 
15 degrees in the affected leg.  A 10 percent rating is also 
assigned under Code 5253 for limitation of adduction, where 
the veteran cannot cross his legs.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5253.

In this case, the majority of the objective medical evidence 
shows no evidence of episodes of exacerbation and no more 
than minimal limitation of left hip motion.  In this regard, 
a March 2004 service Medical Evaluation Board report shows 
the veteran had full range of motion in the left hip and a 
November 2005 VA examiner found no more than slight 
limitation of flexion, abduction, external and internal 
rotation and with no pain on flexion, extension, adduction or 
internal/external rotation.  The veteran did experience 
discomfort at the end of abduction.  Left hip limitation of 
flexion, abduction, external and internal rotation noted at 
the November 2005 VA examination was not to a compensable 
degree under the governing regulations.  

Considering all the evidence of record, the Board finds that 
the objective medical evidence of record does not satisfy the 
requirements for a 10 percent disability evaluation under the 
provisions of Diagnostic Codes 5019, 5251, 5252, and 5253 as 
the preponderance of the objective medical evidence does not 
indicate left leg limitation of motion to a compensable 
degree.  The Board acknowledges the veteran's complaints of 
flare-ups with pain, weakness, stiffness and an occasional 
sense of giving way, as well as the November 2005 examiner's 
findings of a mildly antalgic gait, with minimal left leg 
limitation of flexion, external and internal rotation and 
abduction, and with the examiner's observation of discomfort 
with the extremes of range of motion testing with abduction.  
However, considering these factors in conjunction with the 
preponderance of the objective evidence that consistently 
shows full range of motion in the left hip or no more than 
slight limitation of motion, and in light of the consistently 
normal x-ray studies of the left hip, the Board finds that 
the preponderance of the evidence is against a compensable 
initial disability rating for the veteran's service-connected 
chronic left greater trochanteric bursitis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Codes 5019, 5251 5252, and 5253.  

In considering whether the veteran sustained any additional 
functional loss as a result of his left hip disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that the November 2005 VA examination 
report indicated there was no objective evidence of painful 
motion (except for discomfort at end of abduction) or 
functional loss due to pain.  Nor was there objective 
evidence of weakness, fatigability or incoordination in the 
left hip at the time of any of his service or VA 
examinations.  Accordingly, the Board does not conclude that 
the veteran's disability picture more closely resembles the 
severity required for a 10 percent disability rating.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Diagnostic Code 5250, ankylosis 
of the hip; Diagnostic Code 5254, flail joint of the hip; and 
Code 5255, impairment of the femur.  However, as noted above, 
the medical evidence, including X-ray studies, does not show 
malunion or nonunion of the femur.  Nor is there any evidence 
of hip ankylosis or flail joint of the left hip.  
Accordingly, the Board finds that these Codes are not more 
appropriate to evaluate the veteran's service-connected 
chronic left greater trochanteric bursitis.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

The Board notes that, although the veteran has appealed an 
initial decision for his left hip disability, the evidence of 
record does not indicate that the current disability level is 
less severe than any other period during the veteran's 
appeal.  Therefore there is no basis for considering staged 
ratings in this case.  Fenderson v. West, 12 Vet. App 119 
(1999).

The Board also finds that the veteran's left hip disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left hip disability has not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.


ORDER

Entitlement to a disability rating of 30 percent for PTSD, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to a compensable initial disability rating for 
chronic left greater trochanteric bursitis is denied.


REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

The veteran was afforded VA orthopedic examinations in May 
1994, December 1995, December 1997, October 1999 and most 
recently in April 2006 to assess the current severity of his 
service-connected lumbosacral strain.  However, during his 
April 2008 personal hearing, the veteran testified that he 
had symptoms not addressed at the time of his most recent 
examination which indicate his condition may have worsened 
since the April 2006 examination.  Moreover, his 
representative has indicated his willingness to report to any 
examination scheduled to assess the current severity of his 
low back disability

It is noted that during the pendency of the veteran's appeal 
VA revised the rating schedule for evaluating disabilities of 
the spine, contained in 38 C.F.R. § 4.71a.  The new criteria 
for evaluating service-connected spine disabilities are 
codified at newly designated 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.  However, the revised version of 38 
C.F.R. § 4.71a is only applicable to claims filed on or after 
September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  The veteran's claim of entitlement to an 
increased disability rating for a low back strain was filed 
prior to this date, and as such, the version of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 in effect prior to September 
26, 2003 is for application prior to September 26, 2003.  See 
38 C.F.R. § 4.71a (2002).  The veteran's disability should be 
considered under the appropriate applicable rating criteria.

With regard to the veteran's claim for an initial compensable 
disability rating for residuals of the removal of a growth or 
tumor from the left ear, the Board notes that his disability 
is currently evaluated under the provisions of 38 C.F.R. 
§ 4.86, Diagnostic Code 6211 for perforation of the left 
tympanic membrane.  The highest rating available under this 
Code is a noncompensable rating.  However, the veteran 
contends that his service-connected disability is more 
disabling than the current evaluation reflects.  He testified 
at his April 2008 hearing that he experiences dizziness as a 
result of his surgery and increased hearing loss.  He further 
testified that he had been told that his hearing loss was at 
least in part due to the surgery.  

The evidence of record shows that the veteran was seen for a 
left ear cholesteatoma in April 2004 and underwent a left ear 
tympanoplasty with atticotomy in June 2004.  A November 2005 
VA examiner opined that the veteran's pre-existing eustachian 
tube dysfunction led to chronic ear infections, which later 
led to the need for bilateral tympanoplasty and cholesteotoma 
and conductive hearing loss.  A December 2005 VA examination 
report further shows the examiner's opinion that the 
veteran's underlying conductive hearing loss is most likely 
due to chronic childhood middle ear infections, but that the 
left ear surgery, performed while the veteran was still in 
the military might be considered service related.  

Neither examiner addressed the veteran's complaints of 
dizziness nor whether there may be additional conductive 
hearing loss as a result of the veteran's service-connected 
residuals of the removal of a growth or tumor of the left 
ear.  Further, as a cholesteotoma was removed from the left 
ear, consideration should be given to whether Diagnostic Code 
6200, with provisions for complications of cholesteatoma such 
as hearing impairment, labrynthitis, tinnitus, facial nerve 
paralysis, and bone loss of the skull is applicable to the 
veteran's appeal.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
current nature and severity of his 
service-connected lumbosacral strain.  The 
claims folders and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folders were reviewed.  The nature and 
severity of any symptoms associated with 
the service-connected lumbosacral strain 
should be provided.  In addition, the 
examiner is requested to determine whether 
the service-connected low back disability 
exhibits weakness, fatigability, 
incoordination, or pain on movement and, 
if possible, the determinations should be 
expressed in terms of the degree of 
functional loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on increased use.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

2.  The veteran should also be scheduled 
for a VA audiological and ear disease 
examination to evaluate the current nature 
and severity of his service-connected 
residuals of the removal of a growth or 
tumor from the left ear.  The claims 
folders and a copy of this REMAND must be 
made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folders were reviewed.  The nature and 
severity of any symptoms associated with 
the service-connected residuals of the 
removal of a growth or tumor from the left 
ear should be provided, to include whether 
the veteran's complaints of dizziness are 
residuals of the ear surgery.  In 
addition, the examiner is requested to 
offer an opinion as to whether any 
currently diagnosed left ear hearing loss 
is at least as likely as not related to 
the service-connected left ear surgery.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the veteran's claims with consideration of 
all applicable regulations.  If the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


